— Appeal by defendant from a judgment of the County Court, Nassau County (Kalinowski, J.), rendered January 29, 1982, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. We view any errors occurring at trial as harmless beyond a reasonable doubt in light of the fact that the proof of defendant’s guilt is, upon this record, overwhelming, and there is no reasonable possibility that the jury would have acquitted the defendant had they not been made (People v Crimmins, 36 NY2d 230; see *866People v Alexander, 91 AD2d 666). Lazer, J. P., Gulotta and Boyers, JJ., concur.